720 N.W.2d 589 (2006)
Neil PROCHNOW, Relator,
v.
ROBERT GIBB & SONS, INC., and Cincinnati Insurance Cos., Respondents, and
St. Francis Medical Center, Meritcare Hospital, Meritcare Medical Group, and United States Veterans Affairs, Intervenors.
No. A06-991.
Supreme Court of Minnesota.
August 23, 2006.
James E. Lindell, Lindell & LaVoie, LLP, Minneapolis, MN, for Relator.
Timothy S. Crom, Matthew P. Bandt, Jardine, Logan & O'Brien, PLLP, Lake Elmo, MN, for Respondent.
*590 Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 27, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, "summary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/Lorie S. Gildea
Associate Justice
MEYER, J., took no part in the consideration or decision of this case.